STATE OF LOUISIANA,
v.
CLIFFORD EUGENE CARLOCK.
No. KA09-779.
Court of Appeals of Louisiana, Third Circuit.
September 9, 2009.
JAMES C. DOWNS, District Attorney, Counsel for Appellee: State of Louisiana.
PEGGY J. SULLIVAN, Louisiana Appellate Project, Counsel for Appellant, Clifford Eugene Carlock.
Court composed of THIBODEAUX, Chief Judge, DECUIR, and PETERS, Judges.

NOT DESIGNATED FOR PUBLICATION
DECUIR, Judge.
On August 21, 2006, the Defendant, Clifford Eugene Carlock, pled guilty to the offense of issuing worthless checks, a violation of La.R.S. 14:71(D). He was sentenced to serve two years at hard labor, suspended, and was placed on two years supervised probation. His probation was extended for an additional year on July 2, 2008.
On April 20, 2009, a probation revocation hearing was held, after which the trial court revoked the Defendant's probation and ordered him to serve the originally imposed sentence. On April 28, 2009, the Defendant filed a motion for appeal, seeking to contest his probation revocation.
On July 13, 2009, this court issued a rule to show cause why the appeal in the above-captioned case should not dismissed, as the judgment at issue is not appealable. The Defendant filed a brief in this court requesting that his appeal be treated as an application for writ of review. Defense counsel also filed a motion to vacate the trial court's order appointing the Louisiana Appellate Project to represent the Defendant.
The judgment at issue herein is not appealable pursuant to La.Code Crim.P. art. 912.1, therefore, the appeal in the above-captioned case is hereby dismissed. Further, as the appeal is dismissed, defense counsel's motion to this court is denied as moot.
Clifford Eugene Carlock, Defendant-Appellant, is hereby permitted to file a proper application for supervisory writs, in compliance with Uniform RulesCourts of Appeal, Rule 4, no later than thirty days from the date of this decision. The Defendant is not required to file a notice of intent to seek writs nor obtain an order setting a return date pursuant to Uniform Rules-Courts of Appeal, Rule 4-3, as we hereby construe the motion for appeal as a timely filed notice of intent to seek a supervisory writ.
APPEAL DISMISSED. MOTION TO VACATE APPOINTMENT OF LOUISIANA APPELLATE PROJECT DENIED. DEFENDANT-APPELLANT PERMITTED TO FILE AN APPLICATION FOR SUPERVISORY WRITS WITHIN THIRTY DAYS FROM THE DATE OF THIS DECISION.